DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0326396 to Patel et al. (hereinafter referred to as Patel).
	In regard to claim 1, Patel discloses a filter element (1) as best shown in figure 6. The filter element (1) includes a first sheet of filter media (15) and a second sheet of filter media (16) mutually defining a first plurality of flutes (2a), a first flow face on a first end of the filter assembly, and a second flow face on an opposite, second end of the filter assembly, as best shown in figures 1, 3 and 4. As shown in figures 6 and 7, each of the first plurality of flutes (2a) defines a distance from the first flow face to the second flow face and each of the first plurality of flutes defines a flute opening at the first flow face and a flute closure towards the second flow face, where a first flute of the first plurality of flutes defines a first flute distance and a second flute of the first plurality of flutes defines a second flute distance. As shown in figure 6, the first flute distance and the second flute distance are different. Patel, however, does not disclose any of the heights of the flutes and thus does not distinctly disclose the first flute distance to differ 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the difference between the first and the second flute distance in Patel to be greater than 2 mm given this allows for a filter assembly with the desired overall size. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
	In regard to claim 2, the first sheet of filter media (15) and the second sheet of filter media (16) are shown to be discontinuous. 
	In regard to claim 4, the flute closure for the first plurality of flutes (2a) is adjacent to the second flow face. 
	In regard to claim 7, figures 6, 9, and 10 of Patel show a continually tapering filter face with a conical shape. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the third flute distance to differ from the first flute distance and the second flute distance by greater than 2 mm given this allows for a filter assembly with the desired overall size and shape of the second flow face.

	In regard to claim 13, as shown in figure 6, at least one of the first flow face and the second flow face is non-planar. 
	In regard to claim 14, as discussed in paragraph [0010], while not shown, an end face can be an inwardly oriented cone. In which case, at least one of the first flow face and the second flow face is recessed. 
	In regard to claim 16, while not shown in the figures of Patel, as discussed in paragraph [0011], both end faces can be non-planar. 

Allowable Subject Matter
Claims 3, 5, 6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33 – 42 and 63 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 3, Patel discloses a filter assembly having a first sheet of fluted media and a second sheet of facer media that are discontinuous. There is no teaching or suggestion for these sheets to be continuous and separated by a fold. 

	In regard to claim 18, Patel uses a fluted sheet of filter media and a flat facer sheet of filter media. There is no teaching or suggestion in Patel for both sheets of media to be fluted sheets. 
	In regard to independent claims 33 and 63, firstly, the examiner agrees with applicants arguments in regard to Hasenfratz (US 2015/0013542), see remarks filed July 29, 2021. Patel is directed to a wound configuration. There is no teaching or suggestion in Patel for the sheets to be formed in a stacked configuration. Claims 34 – 42 depend from claim 33 and are allowed for at least the same reason as claim 33. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 29, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773